Citation Nr: 0610390	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to September 
1969, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.


FINDINGS OF FACT

1.  In September 1999, the RO denied the veteran's petition 
to reopen his claim for service connection for PTSD.  
Although notified of that decision, and apprised of his 
procedural and appellate rights, the veteran did not appeal.

2.  Some of the additional evidence received since that 
September 1999 decision, however, is neither cumulative nor 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The evidence reflects that the veteran served in a 
support role with a unit that engaged in combat in Vietnam, 
participated in patrols and sweeps, and likely came under 
enemy rocket and mortar attacks, and he has been diagnosed 
with PTSD based on this stressor.


CONCLUSIONS OF LAW

1.  The RO's September 1999 decision denying the petition to 
reopen the previously denied claim for service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2005).

2.  The evidence received since that September 1999 decision 
is new and material and, therefore, sufficient to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  With reasonable doubt resolved in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  However, as the 
Board will reopen and grant the claim for service connection 
for PTSD in this decision, further discussion of the VCAA is 
unnecessary.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this October 2002 
petition to reopen, that were filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  According to the revised 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decisionmakers, and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must not be cumulative or redundant of 
evidence previously on file at the time of the last denial 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R § 3.156(a) (2005).

In September 1999, the RO denied the veteran's claim for 
service connection for PTSD.  An October 1999 RO review of 
this decision (Systematic Technical Review Narrative Summary 
of Errors) found that the claim should have been treated as 
the denial of a petition to reopen.  The veteran was notified 
of the decision and apprised of his procedural and appellate 
rights, but he did not timely appeal.  The unappealed 
September 1999 decision became final and binding based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2005).  Because the 
veteran did not appeal that decision, there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  
See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The evidence submitted since the September 1999 denial 
includes a January 2003 VA examination report in which the 
examiner diagnosed the veteran with PTSD that was related to 
the veteran's claimed stressor of feeling physically 
threatened when he was under enemy fire in Vietnam.  Although 
the veteran had previously been diagnosed with PTSD, this 
appears to be the first time that the diagnosis was 
specifically linked to his claimed stressor, one of the 
elements needed to establish a claim of service connection 
for PTSD.  When considered with previous evidence of record 
discussed below showing that the veteran likely came under 
rocket and mortar attack, the new evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating his claim, 
especially in light of the recent decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pentecost v. Principi, 16 Vet. App. 124 (2002) as discussed 
below.  Consequently, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for PTSD.

As to the merits of the claim, service connection may be 
granted for current disability if it is the result of a 
disease contracted or an injury sustained while on active 
duty in the military. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection for PTSD, in 
particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (2005) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

As noted, the veteran has a valid diagnosis of PTSD based on 
his claimed stressor of feeling fearful and threatened by 
enemy fire.  He therefore only needs to produce credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  The evidence in the claims file shows 
that the veteran performed recovery and salvage operations in 
the maintenance company of a battalion that participated in 
multiple combat operations in Vietnam from the Dong Ha combat 
base from November 1968 to May 1969.  The veteran testified 
at a November 1995 RO hearing that he was threatened by enemy 
rocket and mortar fire.  In a September 1969 memorandum from 
the judge advocate division regarding Court Martial 
proceedings against the veteran for use of marijuana, it was 
noted that he volunteered for patrols and sweeps.  A document 
entitled, "The Marines in Vietnam 1954-1973, An anthology 
and Annotated Bibliography," shows that some of the 
operations in which the veteran participated during the 
relevant time period resulted in many Marine dead and 
wounded.

Corroboration of a stressor does not require that there be 
corroboration of every detail of the claimed stressor, 
including those relating to the veteran's personal 
participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  While mere presence in a combat zone is not 
sufficient to show that a veteran actually engaged in combat 
with enemy forces, Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991), whether 
a veteran has submitted sufficient corroborative evidence of 
claimed in-service stressors is a factual determination. 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Pentecost 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 
129 (Board interpreted corroboration requirement too narrowly 
by requiring the veteran to corroborate his actual proximity 
to and participation in rocket attacks).  Here, multiple 
sources confirm that the veteran likely witnessed enemy fire 
both in the field and at the Dong Ha combat base, and under 
Pentecost he does not have to show that he was present at a 
specific rocket or mortar attack in order to corroborate his 
claimed in-service stressor.

As the evidence shows that the veteran has a valid diagnosis 
of PTSD that is linked to his claimed in-service stressor, 
and he has produced sufficient evidence to verify his claimed 
in-service stressor under applicable case law, with 
reasonable doubt resolved in his favor service connection for 
PTSD must be granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).




ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.

The claim for service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


